Exhibit 10.24

DIRECTOR’S INDEMNIFICATION AGREEMENT

This Director’s Indemnification Agreement (“Agreement”) is made as of July 31,
2008 (the “Effective Date”) by and between SLM Corporation, a Delaware
corporation (the “Company”), and J. Terry Strange who serves as a Director of
the Company (“Indemnitee”).

RECITALS

WHEREAS, highly competent persons have become more reluctant to serve
corporations as Directors unless they are provided with adequate protection
through insurance and/or indemnification against the risks of claims being
asserted against them arising out of their service to and activities on behalf
of such corporations; and

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining such persons is detrimental
to the best interests of the Company’s investors and that the Company should act
to assure such persons that there will be increased certainty of such protection
in the future; and

WHEREAS, the Board has determined that, in order to help attract and retain
qualified individuals as Directors, the best interests of the Company and its
investors will be served by attempting to maintain, on an ongoing basis, at the
Company’s sole expense, insurance to protect persons serving the Company as
directors and in other capacities from certain liabilities. Although the
furnishing of such insurance has been a customary and widespread practice among
United States-based corporations and other business enterprises for many years,
the Company believes that, given current market conditions and trends, such
insurance may be available to it in the future only at higher premiums and with
more exclusions. At the same time, directors, in service to corporations or
business enterprises are being increasingly subjected to expensive and
time-consuming litigation; and

WHEREAS, the Board has determined that, in order to help attract and retain
qualified individuals as directors and in other capacities, the best interests
of the Company and its investors will be served by assuring such individuals
that the Company will indemnify them to the maximum extent permitted by law; and

WHEREAS, Article VIII of the Amended and Restated By-Laws effective May 19, 2005
(the “By-Laws”) of the Company require indemnification of the officers and
directors of the Company, and Indemnitee may also be entitled to indemnification
pursuant to Section 145 of the Delaware General Corporation Law (“DGCL”); and

WHEREAS, the Certificate of Incorporation, the By-Laws and the DGCL expressly
provide that the indemnification provisions set forth therein are not exclusive,
and thereby contemplate that contracts may be entered into between the Company
and members of the Board with respect to indemnification and the advancement of
defense costs; and



--------------------------------------------------------------------------------

WHEREAS, it therefore is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify, and to advance defense costs on
behalf of, such persons to the fullest extent permitted by applicable law so
that they will serve or continue to serve the Company free from undue concern
that they will not be so indemnified; and

WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation, By-Laws and any resolutions adopted pursuant thereto, and
shall not be deemed a substitute therefor, nor shall it be deemed to diminish or
abrogate any rights of Indemnitee thereunder; and

WHEREAS, the Board recognizes that the Indemnitee does not regard the protection
available under the Company’s Certificate of Incorporation, the By-Laws and
insurance program as adequate in the present circumstances, and may not be
willing to serve or continue to serve as a director and/or in such other
capacity as the Company may request without adequate protection, and the Company
desires Indemnitee to serve in such capacity; and

WHEREAS, Indemnitee is willing to serve, and continue to serve, as a member of
the Board of Directors of the Company, on the condition that he or she be
indemnified as provided for herein.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

1. Services to the Company. Indemnitee will serve or continue to serve as a
Director of the Company for so long as Indemnitee is duly elected or appointed
or until Indemnitee tenders his or her resignation. This Agreement shall not
serve as a binding commitment on the part of Indemnitee to continue to serve in
such capacity, or on the part of the Company to cause him to be nominated to
successive terms as a Director or to not otherwise be removed for cause as
permitted under law.

2. Definitions. As used in this Agreement:

(a) A “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:

(i) Any Person (excluding any employee benefit plan of the Company or any
subsidiary of the Company) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s outstanding securities then
entitled ordinarily to vote for the election of Directors; or

 

2



--------------------------------------------------------------------------------

(ii) During any period of two (2) consecutive years commencing on or after the
Effective Date, the individuals who at the beginning of such period constitute
the Board or any individuals who would be Continuing Directors (as defined
below) cease for any reason to constitute at least a majority thereof; or

(iii) The Board shall approve a sale of all or substantially all of the assets
of the Company; or

(iv) The Board shall approve any merger, consolidation, or like business
combination or reorganization of the Company, the consummation of which would
result in the occurrence of any event described in clause (a) or (b), above.

(b) “Continuing Directors” shall mean the directors of the Company in office on
the Effective Date and any successor to any such director and any additional
director who after the Effective Date (i) was nominated or selected by a
majority of the Continuing Directors in office at the time of his or her
nomination or selection and (ii) who is not an “affiliate” or “associate” (as
defined in Regulation 12B under the Exchange Act) of any person who is the
beneficial owner, directly or indirectly, of securities representing ten percent
(10%) or more of the combined voting power of the Company’s outstanding
securities then entitled ordinarily to vote for the election of directors.

(c) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(d) “Person” shall have the meaning set forth in Sections 13(d) and 14(d) of the
Exchange Act; provided, however, that Person shall exclude (i) the Company and
(ii) any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or a subsidiary of the Company.

(e) “Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
issued under the Exchange Act; provided, however, that Beneficial Owner shall
exclude any Person becoming a Beneficial Owner by reason of the stockholders of
the Company approving a merger of the Company with another entity.

(f) “Corporate Status” shall describe the status of a person who is or was a
director, officer, trustee, partner, member, fiduciary, employee or agent of the
Company or of any other Enterprise (as defined below), which such person is or
was serving at the request of the Company.

(g) “Disinterested Director” shall mean a director of the Company who is not and
was not a party to the Proceeding (as defined below) in respect of which
indemnification is sought by Indemnitee.

(h) “Enterprise” shall mean any corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the request of the Company as a director,
officer, trustee, administrator, partner, member, fiduciary, employee or agent.

 

3



--------------------------------------------------------------------------------

(i) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts and accountants, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types and amounts customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding (as defined
below). Expenses also shall include costs incurred in connection with any appeal
resulting from any Proceeding (as defined below), including, without limitation,
the premium, security for, and other costs relating to any bond, supersedeas
bond, or other appeal bond or its equivalent. Expenses, however, shall not
include amounts paid in settlement by Indemnitee or the amount of judgments or
fines against Indemnitee.

(j) References to “fines” shall include any excise tax assessed on a person with
respect to any employee benefit plan pursuant to applicable law.

(k) References to “serving at the request of the Company” shall include any
service provided at the request of the Company as a director, officer, trustee,
administrator, partner, member, fiduciary, employee or agent of the Company
which imposes duties on, or involves services by, such director, officer,
trustee, administrator, partner, member, fiduciary, employee or agent with
respect to an employee benefit plan, its participants or beneficiaries.

(l) Any action taken or omitted to be taken by a person for a purpose which he
or she reasonably believed to be in the interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have been taken in
“good faith” and for a purpose which is “not opposed to the best interests of
the Company”, as such terms are referred to in this Agreement and used in the
DGCL.

(m) The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative or investigative
nature, including any related appeal, in which Indemnitee was, is or will be
involved as a party or witness or otherwise by reason of the fact that
Indemnitee is or was a director, officer, trustee, administrator, partner,
member, fiduciary, employee or agent of the Company, by reason of any action
taken or not taken by him or her while acting as director, officer, trustee,
administrator, partner, member, fiduciary, employee or agent of the Company, or
by reason of the fact that he or she is or was serving at the request of the
Company as a director, officer, trustee, administrator, partner, member,
fiduciary, employee or agent of any other Enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement, or advancement of expenses can be
provided under this Agreement.

 

4



--------------------------------------------------------------------------------

(n) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five (5) years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.

3. Indemnity in Third-Party Proceedings. The Company shall indemnify Indemnitee
in accordance with the provisions of this Section 3 if Indemnitee is made, or is
threatened to be made, a party to or a participant in (as a witness or
otherwise) any Proceeding, other than a Proceeding by or in the right of the
Company to procure a judgment in its favor. Pursuant to this Section 3,
Indemnitee shall be indemnified against all judgments, fines, penalties, amounts
paid in settlement (if such settlement is approved in writing in advance by the
Company, which approval shall not be unreasonably withheld) (including, without
limitation, all interest, assessments and other charges paid or payable in
connection with or in respect of any of the foregoing) (collectively, “Losses”)
and Expenses actually and reasonably incurred by Indemnitee or on his or her
behalf in connection with such Proceeding or any action, discovery event, claim,
issue or matter therein or related thereto, if Indemnitee acted in good faith,
for a purpose which he or she reasonably believed to be in or not opposed to the
best interests of the Company and, in the case of a criminal Proceeding, in
addition, had no reasonable cause to believe that his or her conduct was
unlawful.

4. Indemnity in Proceedings by or in the Right of the Company. The Company shall
indemnify Indemnitee in accordance with the provisions of this Section 4 if
Indemnitee is made, or is threatened to be made, a party to or a participant in
(as a witness or otherwise) any Proceeding by or in the right of the Company to
procure a judgment in its favor. Pursuant to this Section 4, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by him or her
or on his or her behalf in connection with the defense or settlement of such
Proceeding or any action, discovery event, claim, issue or matter therein or
related thereto, if Indemnitee acted in good faith, for a purpose which he or
she reasonably believed to be in or not opposed to the best interests of the
Company. No indemnification, however, shall be made under this Section 4 in
respect of any claim, issue or matter as to which Indemnitee shall have been
adjudged to be liable to the Company, unless and only to the extent that the
court in which the Proceeding was brought or, if no Proceeding was brought in a
court, any court of competent jurisdiction, determines upon application that, in
view of all the circumstances of the case, Indemnitee fairly and reasonably is
entitled to indemnification for such portion of the Expenses as the court deems
proper.

 

5



--------------------------------------------------------------------------------

5. Indemnification for Expenses Where Indemnitee is Wholly or Partly Successful.
Notwithstanding and in addition to any other provisions of this Agreement, to
the extent that Indemnitee is a party to a Proceeding and is successful, on the
merits or otherwise, in the defense of any claim, issue or matter therein, the
Company shall indemnify Indemnitee against all Expenses actually and reasonably
incurred by him or her or on his or her behalf in connection with such
successful defense. For the avoidance of doubt, if Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Company shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by him or her or on his or her behalf in connection with
each successfully resolved claim, issue or matter. For purposes of this
Section 5 and, without limitation, the termination of any claim, issue or matter
in such a Proceeding by withdrawal or dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue or matter.

6. Indemnification for Expenses of a Witness. Notwithstanding and in addition to
any other provision of this Agreement, to the extent that Indemnitee is, by
reason of his or her Corporate Status, a witness in or otherwise incurs Expenses
in connection with any Proceeding to which Indemnitee is not a party, he or she
shall be indemnified by the Company against all Expenses actually and reasonably
incurred by him or her or on his or her behalf in connection therewith.

7. Additional Indemnification.

(a) Notwithstanding any limitation in Sections 3, 4, or 5 hereof or in
Section 145 of the DGCL or other applicable statutory provision, the Company
shall indemnify Indemnitee to the fullest extent permitted by law if Indemnitee
is made, or is threatened to be made, a party to any Proceeding (including a
Proceeding by or in the right of the Company to procure a judgment in its favor)
against all Losses and Expenses actually and reasonably incurred by Indemnitee
in connection with the Proceeding. No indemnification shall be made under this
Section 7(a) on account of Indemnitee’s conduct which constitutes a breach of
Indemnitee’s duty of loyalty to the Company or its investors or is an act or
omission not in good faith or which involves intentional misconduct or a knowing
violation of the law.

(b) For purposes of Sections 7(a), the meaning of the phrase “to the fullest
extent permitted by law” shall include, but not be limited to:

i. to the fullest extent authorized or permitted by the then-applicable
provisions of the DGCL or other applicable statutory provision, that authorize
or contemplate indemnification by agreement, or the corresponding provision of
any amendment to or replacement of the DGCL or other applicable statutory
provision, and

 

6



--------------------------------------------------------------------------------

ii. to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL or other applicable statutory provision, adopted after
the date of this Agreement that increase the extent to which a corporation
limited liability company or partnership, as applicable may indemnify its
officers, directors or persons holding similar fiduciary responsibilities.

(c) Indemnitee shall be entitled to the prompt payment of all Expenses
reasonably incurred in enforcing successfully (fully or partially) this
Agreement.

8. Exclusions. Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity in connection
with any claim made against Indemnitee:

(a) for which payment actually has been received by or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess beyond the amount actually received under such insurance policy or
other indemnity provision; or

(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company or any subsidiary of the
Company within the meaning of Section 16(b) of the Exchange Act, as amended, or
similar provisions of state blue sky law, state statutory law or common law; or

(c) prior to a Change in Control, in connection with any Proceeding (or any part
of any Proceeding) initiated by Indemnitee, including any Proceeding (or any
part of any Proceeding) initiated by Indemnitee against the Company (other than
any Proceeding referred to in Sections 13(d) or (e) below or any other
Proceeding commenced to recover any Expenses referred to in Section 7(c) above)
or its directors, officers, employees or other indemnitees, unless (i) the Board
authorized the Proceeding (or any part of any Proceeding) prior to its
initiation or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law;
or

(d) if the funds at issue were paid pursuant to a settlement approved by a court
and indemnification would be inconsistent with any condition with respect to
indemnification expressly imposed by the court in approving the settlement.

9. Advances of Expenses; Defense of Claim.

(a) Notwithstanding any provision of this Agreement to the contrary, the
Indemnitee shall be entitled to advances of Expenses incurred by him or her or
on his or her behalf in connection with a Proceeding that Indemnitee claims is
covered by Sections 3 and 4 hereof, prior to a final determination of
eligibility for indemnification and prior to the final disposition of the
Proceeding, upon the execution and delivery to the Company of an undertaking by
or on behalf of the Indemnitee providing that the Indemnitee will repay such
advances to the extent that it ultimately is determined that

 

7



--------------------------------------------------------------------------------

Indemnitee is not entitled to be indemnified by the Company. This Section 9(a)
shall not apply to any claim made by Indemnitee for which indemnity is excluded
pursuant to Section 8.

(b) The Company shall advance pursuant to Section 9(a) the Expenses incurred by
Indemnitee in connection with any Proceeding within thirty (30) days after the
receipt by the Company of a written statement or statements requesting such
advances from time to time, whether prior to or after final disposition of any
Proceeding. Advances shall be unsecured and interest free. Advances shall be
made without regard to Indemnitee’s ability to repay such advances. Advances
shall include any and all reasonable Expenses incurred pursuing an action to
enforce such right to receive advances.

(c) The Company will be entitled to participate in the Proceeding at its own
expense.

(d) The Company shall not settle any action, claim or Proceeding (in whole or in
part) which would impose any Expense, judgment, fine, penalty or limitation on
the Indemnitee without the Indemnitee’s prior written consent, which consent
shall not be unreasonably withheld.

10. Procedure for Notification and Application for Indemnification.

(a) Within sixty (60) days after the actual receipt by Indemnitee of notice that
he or she is a party to or is requested to be a participant in (as a witness or
otherwise) any Proceeding, Indemnitee shall submit to the Company a written
notice identifying the Proceeding. The failure by the Indemnitee to notify the
Company within such 60-day period will not relieve the Company from any
liability which it may have to Indemnitee (i) otherwise than under this
Agreement, and (ii) under this Agreement, provided that if the Company can
establish that such failure to notify the Company in a timely manner resulted in
actual prejudice to the Company, then the Company will be relieved from
liability under this Agreement only to the extent of such actual prejudice.

(b) Indemnitee shall at the time of giving such notice pursuant to Section 10(a)
or thereafter deliver to the Company a written application for indemnification.
Such application may be delivered at such time as Indemnitee deems appropriate
in his or her sole discretion. Following delivery of such a written application
for indemnification by Indemnitee, the Indemnitee’s entitlement to
indemnification shall be determined promptly according to Section 11(a) of this
Agreement and the outcome of such determination shall be reported to Indemnitee
in writing within forty-five (45) days of the submission of such application.

11. Procedure Upon Application for Indemnification.

(a) Upon written application by Indemnitee for indemnification pursuant to
Section 10(b) or written statement by Indemnitee for advances of Expenses

 

8



--------------------------------------------------------------------------------

pursuant to Section 9(b), a determination with respect to Indemnitee’s
entitlement thereto pursuant to the mandatory terms of this Agreement, pursuant
to statute, or pursuant to other sources of right to indemnity, and pursuant to
Section 12 of this Agreement shall be made in the specific case: (i) by a
majority vote of the Disinterested Directors, whether or not such directors
otherwise would constitute a quorum of the Board; (ii) by a committee of
Disinterested Directors designated by a majority vote of such directors, whether
or not such directors would otherwise constitute a quorum of the Board, (iii) if
there are no Disinterested Directors or if so requested by (x) the Indemnitee in
his or her sole discretion or (y) the Disinterested Directors, by Independent
Counsel in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee or (iv) by the stockholders of the Company. Indemnitee shall
reasonably cooperate with the person, persons or entity making the determination
with respect to Indemnitee’s entitlement to indemnification, including providing
to such person, persons or entity upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination. Any costs or expenses (including attorneys’
fees and disbursements) incurred by Indemnitee in so cooperating with the
person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless from any such costs and expenses.

(b) If it is determined that Indemnitee is entitled to indemnification requested
by the Indemnitee in a written application submitted to the Company pursuant to
Section 10(b), payment to Indemnitee shall be made within ten (10) days after
such determination. All advances of Expenses requested in a written statement by
Indemnitee pursuant to Section 9(b) prior to a final determination of
eligibility for indemnification shall be paid in accordance with Section 9.

(c) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 11(a) hereof, the Independent
Counsel shall be selected as provided in this Section 11(c). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Board, and the Company shall give written notice to Indemnitee advising him
or her of the identity of the Independent Counsel so selected. If a Change in
Control shall have occurred, the Independent Counsel shall be selected by
Indemnitee (unless Indemnitee shall request that such selection be made by the
Board, in which event the preceding sentence shall apply), and Indemnitee shall
give written notice to the Company advising it of the identity of the
Independent Counsel so selected. In either event, Indemnitee or the Company, as
the case may be, may, within ten (10) days after such written notice of
selection shall have been received, deliver to the Company or to Indemnitee, as
the case may be, a written objection to such selection; provided, however, that
such objection may be asserted only on the ground that the Independent Counsel
so selected does not meet the requirements of “Independent Counsel” as defined
in Section 2 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion.

 

9



--------------------------------------------------------------------------------

Absent a proper and timely objection, the person so selected shall act as
Independent Counsel. If a written objection is made and substantiated, the
Independent Counsel so selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court of competent jurisdiction has
determined that such objection is without merit.

(d) If, within twenty (20) days after submission by Indemnitee of a written
request for indemnification pursuant to Section 9(b) or 10(b) hereof, no
Independent Counsel shall have been selected and not objected to, either the
Company or Indemnitee may petition a court of competent jurisdiction for
resolution of any objection which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the Court or by such
other person as the Court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 11(a) hereof.

(e) The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel and to fully indemnify such Independent Counsel against any
and all Expenses, claims, liabilities and damages arising out of or relating to
this Agreement or its engagement pursuant hereto.

(f) Upon the due commencement of any judicial proceeding or arbitration pursuant
to Section 13(a) of this Agreement, any Independent Counsel shall be discharged
and relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

12. Presumptions and Effect of Certain Proceedings.

(a) Presumption in Favor of Indemnitee. In making a determination with respect
to entitlement to indemnification hereunder, the person or persons or entity
making such determination shall presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted an application
for indemnification in accordance with Section 10(a) of this Agreement, and the
Company shall have the burden of proof to overcome that presumption.

(b) No Presumption Against Indemnitee. Neither the failure of the Company
(including by its Directors or Independent Counsel) to have made a determination
prior to the commencement of any action pursuant to this Agreement nor an actual
determination by the Company (including by its Directors or Independent Counsel)
that Indemnitee has not met the applicable standard of conduct for
indemnification shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.

(c) Sixty Day Period for Determination. If the person, persons or entity
empowered or selected under Section 11 of this Agreement to determine whether
Indemnitee is entitled to indemnification shall not have made a determination
within sixty

 

10



--------------------------------------------------------------------------------

(60) days after receipt by the Company of an application therefor, a
determination of entitlement to indemnification shall be deemed to have been
made and Indemnitee shall be entitled to such indemnification, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the application for indemnification, or (ii) a prohibition of
such indemnification under applicable law; provided, however, that such 60-day
period may be extended for a reasonable time, not to exceed an additional thirty
(30) days, if the person, persons or entity making the determination with
respect to entitlement to indemnification in good faith requires such additional
time for the obtaining or evaluating of documentation and/or information
relating thereto.

(d) No Presumption from Termination of a Proceeding. The termination of any
Proceeding or of any claim, issue or matter therein, by judgment, order,
settlement or conviction, or upon a plea of nolo contendere, or its equivalent,
shall not of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and for a
purpose which he or she reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his or her conduct was unlawful.

(e) Reliance as Safe Harbor. For purposes of any determination of good faith,
Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action or
failure to act is based on the records or books of account of the Company or any
Enterprise other than the Company, including financial statements, or on
information supplied to Indemnitee by the officers of the Company or any
Enterprise other than the Company in the course of their duties, or on the
advice of legal counsel for the Company or any Enterprise other than the Company
or on information or records given or reports made to the Company or any
Enterprise other than the Company by an independent certified public accountant
or by an appraiser or other expert selected by the Company or any Enterprise
other than the Company, except if the Indemnitee knew or had reason to know that
such records or books of account of the Company, information supplied by the
officers of the Company, advice of legal counsel or information or records given
or reports made by an independent certified public accountant or by an appraiser
or other expert were materially false or materially inaccurate. The provisions
of this Section 12(e) shall not be deemed to be exclusive or to limit in any way
the other circumstances in which the Indemnitee may be deemed or found to have
met any applicable standard of conduct.

(f) Actions of Others. The knowledge and/or actions, or failure to act, of any
other director, officer, trustee, administrator, partner, member, fiduciary,
employee or agent of the Company or any Enterprise other than the Company shall
not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.

 

11



--------------------------------------------------------------------------------

13. Remedies of Indemnitee.

(a) Adjudication/Arbitration. In the event that (i) a determination is made
pursuant to Section 11 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 9 of this Agreement, (iii) subject to Section 12(c), no
determination of entitlement to indemnification shall have been made pursuant to
Section 11(a) of this Agreement within 60 days after receipt by the Company of
the application for indemnification, or (iv) payment of indemnification is not
made pursuant to Sections 3, 4, 5, 6, 7 and 11(b) of this Agreement within ten
(10) days after a determination has been made that Indemnitee is entitled to
indemnification, or after receipt by the Company of a written request for any
additional monies owed with respect to a Proceeding as to which it already has
been determined that Indemnitee is entitled to indemnification, Indemnitee shall
be entitled to an adjudication by a court of his or her entitlement to such
indemnification or advancement of Expenses. Alternatively, Indemnitee, at his or
her option, may seek an award in arbitration to be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. The Company shall not oppose Indemnitee’s right to seek
any such adjudication or award in arbitration.

(b) Indemnitee Not Prejudiced by Prior Adverse Determination. In the event that
a determination shall have been made pursuant to Section 11(a) of this Agreement
that Indemnitee is not entitled to indemnification, any judicial proceeding or
arbitration commenced pursuant to this Section 13 shall be conducted in all
respects as a de novo trial, or arbitration, on the merits, and Indemnitee shall
not be prejudiced by reason of the prior adverse determination. In any judicial
proceeding or arbitration commenced pursuant to this Section 13, the Company
shall have the burden of proving Indemnitee is not entitled to indemnification
or advancement of Expenses, as the case may be.

(c) Company Bound by Prior Determination. If a determination shall have been
made pursuant to Section 11(a) of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 13, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the application for indemnification, or (ii) a
prohibition of such indemnification under applicable law.

(d) Expenses. In the event that Indemnitee, pursuant to this Section 13, seeks a
judicial adjudication of or an award in arbitration to enforce his or her rights
under, or to recover damages for breach of this Agreement, Indemnitee shall be
entitled to recover from the Company and shall be jointly and severally
indemnified by the Company against, any and all Expenses actually and reasonably
incurred by him or her in such judicial adjudication or arbitration if it shall
be determined in such judicial adjudication or arbitration that Indemnitee is
entitled to receive all or part of the indemnification or advancement of
Expenses sought which the Company had disputed prior to the commencement of the
judicial proceeding or arbitration.

 

12



--------------------------------------------------------------------------------

(e) Advances of Expenses. If requested by Indemnitee, the Company shall (within
ten (10) days after receipt by the Company of a written request therefore)
advance to Indemnitee the Expenses which are incurred by Indemnitee in
connection with any judicial proceeding or arbitration brought by Indemnitee for
indemnification or advance of Expenses from the Company under this Agreement or
under any directors’ and officers’ liability insurance policies maintained by
the Company, if the Indemnitee has submitted an undertaking to repay such
Expenses if Indemnitee ultimately is determined to not be entitled to such
indemnification, advancement of Expenses or insurance recovery, as the case may
be. The Indemnitee’s financial ability to repay any such advances shall not be a
basis for the Company to decline to make such advances.

(f) Precluded Assertions by the Company. The Company shall be precluded from
asserting in any judicial proceeding or arbitration commenced pursuant to this
Section 13 that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and shall stipulate in any such court or before any such
arbitrator that the Company is bound by all the provisions of this Agreement.

14. Non-exclusivity; Survival of Rights; Insurance; Subrogation.

(a) Rights of Indemnitee Not Exclusive. The rights of indemnification and to
receive advancement of Expenses as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Certificate of Incorporation, or the By-Laws,
any agreement, vote of investors or a resolution of directors, members,
partners, or otherwise. No right or remedy herein conferred by this Agreement is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent or subsequent assertion or employment of any other
right or remedy.

(b) Survival of Rights. No amendment, alteration or repeal of this Agreement or
of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by such Indemnitee in
his or her Corporate Status prior to such amendment, alteration or repeal.

(c) Change of Law. To the extent that a change in Delaware law, whether by
statute or judicial decision, permits greater indemnification or advancement of
Expenses than would be afforded currently under the Certificate of Incorporation
or the By-Laws, or this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy and be conferred by this Agreement the greater benefits
so afforded by such change.

(d) Insurance. To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, trustees,
administrators partners, members, fiduciaries, employees, or agents of the
Company or of

 

13



--------------------------------------------------------------------------------

any other Enterprise which such person serves at the request of the Company,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, trustee, partner, member, fiduciary, officer, employee or agent under
such policy or policies. If, at the time the Company receives notice from any
source of a Proceeding as to which Indemnitee is a party or a participant (as a
witness or otherwise) the Company has director and officer liability insurance
in effect that covers Indemnitee, the Company or shall give prompt notice of
such Proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.

(e) Subrogation. In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

(f) Other Payments. The Company shall not be liable under this Agreement to make
any payment of amounts otherwise indemnifiable (or for which advancement is
provided hereunder) if and to the extent that Indemnitee has otherwise actually
received such payment under any insurance policy, contract, agreement or
otherwise.

(g) Other Indemnification. The Company’s obligation to indemnify or advance
Expenses hereunder to Indemnitee who is or was serving at the request of the
Company as a director, officer, trustee, administrator partner, member,
fiduciary, employee or agent of any other Enterprise shall be reduced by any
amount Indemnitee has actually received as indemnification or advancement of
expenses from such Enterprise.

15. Duration of Agreement. This Agreement shall continue until and terminate
upon the later of: (a) ten (10) years after the date that Indemnitee shall have
ceased to serve as any of the following: a director, officer, agent or employee
of the Company or as a director, officer, trustee, administrator partner,
member, fiduciary, employee or agent of any other corporation, partnership,
joint venture, trust, employee benefit plan or other Enterprise which Indemnitee
served at the request of the Company; or (b) one (1) year after the final
termination of any Proceeding (including after the expiration of any rights of
appeal) then pending in respect of which Indemnitee is granted rights of
indemnification or advancement of Expenses hereunder and of any proceeding
commenced by Indemnitee pursuant to Section 13 of this Agreement (including any
rights of appeal of any Proceeding commenced pursuant to Section 13). This
Agreement shall be binding upon the Company and its successors and assigns and
shall inure to the benefit of Indemnitee and his or her heirs, executors and
administrators.

 

14



--------------------------------------------------------------------------------

16. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

17. Enforcement.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve, or to continue to serve, as a director, of the Company, and
the Company acknowledges that Indemnitee is relying upon this Agreement in
serving or continuing to serve as a director agent of the Company.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

18. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by each of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.

19. Successors and Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) and any acquiror
of all or substantially all of the business or assets of the Company by
agreement in form and substance reasonably satisfactory to Indemnitee and/or his
or her counsel, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent the Company would be required to perform it
if no such succession had taken place.

(b) This Agreement will be binding upon and inure to the benefit of the Company
and any successor to the Company, including, without limitation, any person
acquiring directly or indirectly all or substantially all of the business or
assets of

 

15



--------------------------------------------------------------------------------

the Company whether by purchase, merger, consolidation, reorganization or
otherwise (and such successor will thereafter be deemed the “Company” for
purposes of this Agreement), but will not otherwise be assignable or delegatable
by the Company.

(c) This Agreement will inure to the benefit of and be enforceable by the
Indemnitee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, legatees and other successors.

(d) This Agreement is personal in nature and neither of the parties hereto will,
without the consent of the other, assign or delegate this Agreement or any
rights or obligations hereunder except as expressly provided in Sections 19(a),
(b) and (c). Without limiting the generality or effect of the foregoing,
Indemnitee’s right to receive payments hereunder will not be assignable, whether
by pledge, creation of a security interest or otherwise, other than by a
transfer by the Indemnitee’s will, devise, a grantor’s trust instrument under
which the Indemnitee or his estate is the sole beneficiary, or by the laws of
descent and distribution, and, in the event of any attempted assignment or
transfer contrary to this Section 19(d), the Company will have no liability to
pay any amount so attempted to be assigned or transferred.

20. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given if:
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, on the date of such receipt, or
(ii) mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed:

(a) If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee subsequently shall provide in
writing to the Company.

(b) If to the Company to:

SLM Corporation

12061 Bluemont Way

Reston, VA 20190

Attention: Chief Executive Officer

With a copy to:

General Counsel

or to any other address as may have been furnished to Indemnitee in writing by
the Company.

21. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any

 

16



--------------------------------------------------------------------------------

reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
jointly and severally contribute to the amount incurred by Indemnitee, whether
for judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company, on the one hand,
and Indemnitee, on the other, as a result of the event(s) and/or transaction(s)
giving cause to such Proceeding; and/or (ii) the relative fault of the Company,
on the one hand (and its directors, officers, employees and agents) and
Indemnitee, on the other, in connection with such event(s) and/or
transaction(s).

22. Applicable Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws, principles or rules. Except with respect to any arbitration
commenced by Indemnitee pursuant to Section 13 of this Agreement, the Company
and Indemnitee hereby irrevocably and unconditionally (i) agree that any action
or proceeding arising out of or in connection with this Agreement shall be
brought only in the Chancery Court of the State of Delaware (the “Delaware
Court”), and not in any other state or federal court in the United States of
America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement,
(iii) irrevocably appoint, to the extent such party is not a resident of the
State of Delaware, CT Corporation, 1209 Orange Street, Wilmington, New Castle
County, Delaware 19808 as its agent in the State of Delaware as such party’s
agent for acceptance of legal process in connection with any such action or
proceeding against such party with the same legal force and validity as if
served upon such party personally within the State of Delaware, (iv) waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (v) waive, and agree not to plead or to make, any claim that
any such action or proceeding brought in the Delaware Court has been brought in
an improper or inconvenient forum.

23. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

24. Miscellaneous. Use of the masculine pronoun shall be deemed to include usage
of the feminine pronoun where appropriate. The headings of the paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

[The remainder of this page is intentionally left blank.]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

SLM Corporation   INDEMNITEE By:  

 

 

 

    Name:   General Counsel       Address for Notices to Indemnitee:

 

18